Citation Nr: 1043389	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In September 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, hearing loss is 
likely related to service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision regarding the Veteran's 
claims for service connection for hearing loss and for tinnitus, 
the Board is satisfied that adequate development has taken place 
and that there is a sound evidentiary basis for granting the 
Veteran's claims at present without detriment to the due process 
rights of the Veteran.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In cases where a veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.


Factual Background and Analysis

The Veteran seeks service connection for hearing loss and 
tinnitus.  In his written submissions and Board hearing 
testimony, the Veteran attributes his hearing loss and tinnitus 
to his exposure to acoustic trauma during combat in the Republic 
of Vietnam, notably during the Tet Offensive.  He also contends 
that post-service he was not exposed to unusually loud noises to 
the extent he was during service.

According to the Veteran's DD Form 214 his military occupational 
specialty (MOS) was light weapons infantry, he had one year of 
service overseas, and he was awarded the Combat Infantryman's 
Badge, the Vietnam Service Medal with 2 Bronze Stars, and the 
Vietnam Campaign Medal with Device.  In his Notice of 
Disagreement, the Veteran claimed that during the Tet Offensive 
his infantry brigade company was stationed outside Danang doing 
search and destroy missions and that he participated in such 
missions throughout his tour of duty in Vietnam.

Service treatment records are negative for any complaints of, or 
treatment for, hearing loss or tinnitus.  The Veteran's September 
1966 enlistment examination includes a November 1966 audiogram, 
which showed normal hearing.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
--
0
LEFT
         
5
5
5
--
5

The Veteran's September 1968 discharge examination also revealed 
hearing within normal limits, but with some worsening of hearing 
noted.  On his contemporaneous report of medical history the 
Veteran checked the "no" box when asked whether he ever had 
experienced hearing loss.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
       15
15
15
--
15


Post-service, private medical records dated from April 2003 to 
January 2007 indicated no treatment for any hearing or tinnitus 
disorder.  

The Veteran was provided a hearing evaluation by a private 
audiologist at Sonus Hearing Company in December 2006.  The 
results of the private audiogram were in graphical form and were 
not numerically interpreted.  However, it is clear from the chart 
in this document that the Veteran had a bilateral hearing loss 
disability as measured by VA with readings of at least 40 
decibels and higher at the 2000, 3000 and 4000 Hz levels in each 
ear.  See 38 C.F.R. § 3.385.  Audiogram findings, in pure tone 
thresholds, in decibels, appeared to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
75
75
LEFT
       20
20
40
65
65

The private audiologist noted bilateral sensorineural hearing 
loss and that the Veteran's hearing acuity would definitely 
interfere with normal communication abilities.  The Veteran was 
counseled as to the use of hearing aids.  

The Veteran underwent a VA examination in July 2008.  The Veteran 
complained that conversations sounded like "mumblers" and that 
he had difficulty hearing with background noise.  He reported 
using a hearing aide since 2006.  The Veteran told the July 2008 
VA audiological examiner that he served in Vietnam from June 1967 
to June 1968 and that he had temporary hearing loss and ringing 
of the ears during firefights that would last a few hours.  The 
report of examination included results of the Veteran's pre-
induction audiogram, but not the different results found in his 
September 1968 discharge examination.  There was no explanation 
for the higher measurements found at discharge or what they might 
mean for his hearing loss and tinnitus diagnosed many years 
later.  In addition, the report acknowledged that the Veteran had 
constant tinnitus noticeable since military service.  A diagnosis 
of tinnitus is implicit within the report.

Audiogram findings, in pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
75
80
LEFT
       25
20
40
65
65

Speech recognition scores on the Maryland CNC Word List were 98 
percent in the Veteran's right ear and 96 percent in the left 
ear.  The VA examiner found moderate to severe sensorineural 
hearing loss for the right ear and mild to moderately severe 
sensorineural hearing loss for the left ear.  The VA audiologist-
examiner opined that the etiology of the Veteran's current 
hearing loss and tinnitus was more likely than not post-service 
in origin.  She noted that the Veteran entered and left service 
with clinically normal hearing bilaterally.  Though the Veteran 
denied significant occupational noise exposure, he did report the 
use of hand tools and road bikes and being a seasonal deer 
hunter.  As the Veteran separated from service with clinically 
normal hearing, the examiner considered the etiology in this case 
to be post-service.  She then cited to the Institute of 
Medicine's Landmark Study of Military Noise Exposure (2005), 
which she wrote suggested that it was unlikely that noise-induced 
hearing loss has a delayed onset or could be progressive or 
cumulative.  

Post-service occupational noise exposure was listed as use of 
hand tools when the Veteran worked as a records clerk and modular 
furniture set up installer for more than 20 years.  It also was 
noted that the Veteran only shot a gun for recreational purposes 
five times during his life and operated road bikes and power 
tools to some degree, all without wearing hearing protection.  

During his September 2009 Board hearing, the Veteran testified 
that he first noticed hearing loss and tinnitus shortly after he 
went to Vietnam and engaged in combat, but never sought medical 
attention until recently.  The Veteran and his representative 
also complained about the July 2008 VA examiner's reliance on 
animal audiological studies, and the Veteran and his wife 
complained about the July 2008 VA examiner's alleged bias against 
those "suing" the federal government.  The Veteran was granted 
an additional 60 days to provide a private medical opinion, but 
did not do so.  

The Board notes that during the Veteran's Board hearing, in the 
VA Form 9, Substantive Appeal, and in a brief, the Veteran and 
his representative expressed concerns about the adequacy of the 
July 2008 VA audiological examination.  Therefore, in July 2010 
the Board requested an expert medical opinion.

In August 2010, Dr. S.G.M., a doctor of audiology at a VA 
facility, undertook an independent medical review of the 
Veteran's file at the Board's request.  Dr. S.G.M. opined that 
the Veteran's hearing loss was at least as likely as not due to 
service and his tinnitus was at least as likely as not due to 
service.  He compared the Veteran's November 1966 induction 
audiogram and his September 1968 discharge audiogram and noted as 
significant a 20 decibel shift in pure tone threshold measurement 
at the 2000 Hz level and a 15 decibel pure tone threshold 
measurement shift at the 4000 Hz level for the right ear.  Dr. 
S.G.M. wrote that changes in pure tone air conduction thresholds 
are considered significant if they are typically greater than 10 
decibels between the 500 to 4000 Hz levels.  

Dr. S.G.M. based his opinions on the Veteran's exposure to rifle, 
grenade, and mortar fire during live combat in Vietnam, the 
Veteran's reported temporary hearing loss and ringing of the ears 
during fire fights, and threshold shifts in recorded decibel 
levels at the 2000 Hz level and at the 4000 Hz level for the 
right ear between the time of the Veteran's induction examination 
and his discharge examination nearly two years later.  

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current bilateral hearing loss and 
tinnitus disorders are due to service and, thus, service 
connection is warranted for each claim.  Initially, the Board 
notes that the Veteran has been diagnosed with sensorineural 
hearing loss in both ears and constant tinnitus.  It is clear 
that he has both a current hearing loss disability and a current 
tinnitus disability.  As noted above, the Veteran is a decorated 
combat Veteran who received a Combat Infantryman's Badge for his 
service in Vietnam.  Accordingly, the Veteran's lay testimony is 
accepted as conclusive evidence of the occurrence of his in-
service hearing and tinnitus injuries.  38 C.F.R. § 1154(b).

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
hearing loss and tinnitus disorders are the result of noise 
exposure during his period of active service during the Vietnam 
War.  While the July 2008 VA examiner found that the etiology of 
the Veteran's hearing loss and tinnitus was more likely than not 
post-service in origin, the August 2010 VA expert medical opinion 
found that the Veteran's hearing loss and tinnitus were at least 
as likely as not due to service.  

The Board notes that the July 2008 VA examiner relied heavily on 
the fact that the Veteran was discharged from service with 
clinically normal hearing and on a study that suggested noise-
induced hearing loss is not progressive or cumulative in nature.  
However, her opinions run counter to VA law and regulations which 
permit service connection for hearing loss even in those cases 
where hearing loss is not noted in service.  See Hensley v. 
Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric 
test results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.").  The August 2010 VA expert based part of his nexus 
opinions, especially in regards to tinnitus, on the failure of VA 
to test frequencies above the 4000 Hz level.  However, as noted 
above, hearing loss disability is based on the threshold level in 
frequencies between 500 and 4000 Hz, and no higher.  See 
38 C.F.R. § 3.385 (2010).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the competing medical opinions 
are, at the very least, in equipoise as to the question of 
whether the Veteran's hearing loss and tinnitus are related to 
service.  Granting the Veteran the benefit of the doubt, the 
Board finds that the August 2010 VA medical expert opinion, along 
with the Veteran's lay testimony, is sufficient to provide proof 
of a nexus, or relationship, between the Veteran's currently 
diagnosed bilateral hearing loss and tinnitus and his period of 
active service.  Therefore, the Veteran has a medical opinion 
linking a diagnosed hearing loss disorder to service and linking 
a diagnosed tinnitus disorder to service.

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's hearing loss disability 
as well as for his tinnitus disability.  As the Board finds that 
the Veteran has provided evidence of all three elements required 
for a grant of service connection for each claim, the claims for 
service connection for hearing loss and for tinnitus are granted.


ORDER

Service connection for hearing loss is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


